DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2013/0284518 – cited previously) in view of Carlson et al. (US 2010/0288500 – cited previously).
With respect to independent claim 10, Wu et al. discloses a method of treating a subterranean formation penetrated by a wellbore (abstract), the method comprising: injecting a slurry into the wellbore, the slurry comprising: a base fluid ([0023]); and a plurality of pre-processed fiber flocks dispersed in the base fluid ([0066], wherein the multi-component fibers are disclosed as added as an aggregate of fibers); allowing the pre-processed fiber flocks to form a removable plug ([0073]-[0074]; [0078]-[0079]); and performing a downhole operation ([0080]).
The Examiner notes, with regard to the forming of a downhole plug is considered removable insofar as because no particular means is currently required for the removal thereof and polymeric materials used within a subterranean environment are subject to degradation over an indefinite extended period of time.  Additionally, the reference suggests at least a portion of the fibers as degradable ([0035]-[0036]).
With regard to the pre-processed fiber flock, Wu et al. discloses application of the multi-component fibers as aggregates, the reference further notes such multi-component fibers are those as described by Carlson et al. ([0066]).  The aggregates of Carlson et al. are disclosed as comprising one, two or more types of fibers, or combinations of fibers and particulates ([0021]), wherein the aggregates are pre-processed prior to inclusion in the base fluid ([0028]-[0034]).  
Through example, Carlson et al. suggests wherein a solution of an adhesive material is sprayed/applied onto individual loose fibers to produce damp tumbled aggregates which are then placed in a conventional forced air oven set at 60oC, i.e., heating the damp aggregates, for the purpose of producing the solid aggregates shown in Fig.4, having a longest dimension in the range of 10-20 mm ([0052]), thereby providing for the formation of aggregates formed by the gluing together of the fibers at points of fiber contact, thus forming a 3D fiber network ([0051]-[0052]).  It is further suggested wherein a binder polymer, i.e., adhesive, used to form the fiber aggregates can be coated on the fiber surface from solution and then subjected to densification ([0032]), i.e., thereby further providing for gluing together of the fiber particles at points of fiber contact/formation of a 3D fiber network.  With regard to the newly claimed elements of dehydrating the adhesive-coated fiber particles, it is the position of the Office that subjecting the damp aggregates to heat in the manner of Carlson et al. provides for the dehydration thereof in that solid aggregates are obtained therefrom.  The instant claims do not require any particular degree of dehydration nor complete dehydration of the fiber particles, and, therefore, dehydration/drying that is provided through heating of the aggregates is considered to provide for such.  As such, it would have been obvious to one having ordinary skill in the art to use an aggregate in the form of a pre-processed fiber flock, as suggested by Carlson et al., in the method of Wu et al., in order to provide for the aggregate of fibers disclosed as suitable for use therein.
With respect to depending claim 12, Wu et al. discloses wherein the downhole operation is drilling the wellbore ([0072]-[0076]).
With respect to depending claim 14, Wu et al. discloses wherein the pre-processed fiber flocks comprise degradable components ([0035]-[0036]; [0065], wherein materials known to be degradable in a well are disclosed).
With respect to depending claim 15, Wu et al. discloses wherein the multicomponent fibers include those having lengths up to 60 mm and a maximum cross-sectional dimension up to 100 microns ([0056]); the reference additionally suggests aspect ratios thereof that are suitable for use as lost circulation material to allow the particles in the mud cake to adhere to the external surfaces of the fibers ([0055]).  Additionally, Wu et al. disclose wherein a mud cake can form when particles are approximately the same size as or have diameters greater than about one third of the pore diameter or the width of any openings such as induced fractures in the formation being drilled ([0065]).  Although silent as to where a size of the 3D fiber network is larger than an average width of a void within the subterranean formation that is intended to be closed or isolated, since Wu et al. suggests a size of the fibers, as well as sizes suitable for lost circulation, one having ordinary skill in the art would recognize the optimal size of the 3D fiber network as compared to an average width of a void within the subterranean formation that is intended to be closed or isolated therewith in order to ensure an effective plug for curing lost circulation is formed therein since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
With respect to depending claim 16, Wu et al. discloses wherein the pre-processed fiber flocks incorporate liquid or solid additives entrapped within the 3D fiber network ([0058]).  Carlson et al. additionally suggests such ([0032]).
With respect to depending claim 17, Carlson et al. suggests releasing the additives by a mechanism as claimed ([0028]-[0035]).
With respect to depending claim 18, Wu et al. discloses wherein the solid additives are selected from the group as claimed ([0058]; [0065]; wherein at least ceramics and silica/sand are disclosed).
With respect to depending claim 20, Wu et al. discloses wherein the pre-processed fibers further comprise a removable coating selected from the group as claimed ([0033]; [0034]; [0037]).  Carlson et al. additionally suggests wherein the pre-processed fibers further comprise a removable coating selected from the group as claimed ([0028]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Carlson et al. as applied to claim 10 above, and further in view of Bustos et al. (US 7,565,929 – cited previously).
Wu et al. in view of Carlson et al. discloses the method as set forth above wherein the pre process fiber flocks are used to form a plug so that a drilling method can continue.  The references, however, fail to specify the downhole operation as a stimulating operation.  Bustos et al. teaches methods of using fibers to form a plug in a formation undergoing a multilayer fracturing treatment, wherein a plug is formed from fibrous material so that damage does not occur to an existing fracture during a subsequent downhole operation of stimulating (col. 3, l. 45-56; col. 4, l. 21-28).  Since Wu et al. in view of Carlson et al. provides for a method of forming a plug with a pre-processed fiber flock, subsequent to which well operations can continue, it would have been obvious to one having ordinary skill in the art to try the method of Wu et al. in view of Carlson et al. wherein the subsequent operation is stimulating, as suggested by Bustos et al., in order to create another fracture in a multilayer subterranean formation without damaging existing fractures/voids therein. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Carlson et al., as applied to claim 18, above, as evidenced by Pinkerton et al. (WO 2016/118167) or Ome et al. EP 3048240 A1. 
With respect to depending claim 19, Wu et al. discloses wherein various fillers may be included with the fibers as additives ([0058]), and, additionally suggests filler materials that are common materials used in lost circulation ([0065]).  Although silent to wherein the polymer particles comprise polylactic acid particles as claimed, the Examiner hereby takes Official Notice in that it would have been obvious to one having ordinary skill in the art to try polylactic acid in the method of Wu et al. in view of Carlson et al. since such solid particles are considered alternatives to those lost circulation materials disclosed by Wu et al. and one having ordinary skill in the art would recognize the interchangeability thereof therewith.  Evidence of such is provided in Pinkerton et al., wherein lost circulation additives are disclosed to include various materials, including wax beads, crushed rock salt and polylactic acid particles ([0044]).  Ome et al. also suggests poly(lactic acid) particles as a suitable lost circulation material.  As such, it is the position of the Office the choice to use such in the method of Wu et al. in view of Carlson et al. would be obvious to one of ordinary skill in the art.     



Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) over the prior art as set forth in the previous office action over Wu in view of Carlson have been fully considered, but they are not persuasive.
Applicant asserts the combination of Wu and Carlson fails to provide for the newly added feature of “wherein the pre-processed fiber flocks are prepared by applying an adhesive material to fiber particles to generate adhesive-coated fiber particles, dehydrating the adhesive-coated fiber particles, and heating the adhesive coated fiber particles such that the adhesive-coated fiber particles adhere together at points of fiber contact, thereby forming a 3D fiber network.”  
Applicant notes the teachings of Wu and asserts Wu does not provide for this feature. 
The Examiner acknowledges such, but maintains the teachings of Carlson provide for the invention as now claimed.
Applicant asserts Carlson does not cure the deficiencies of Wu as Carlson teaches preparing fiber aggregates by spraying PVP solution onto fibers and that the “resulting damp, tumbled aggregates were then placed in a conventional forced air oven.”  Applicant asserts that as such, Carlson does not teach the three elements now claimed.
The Examiner respectfully disagrees and notes, through example, Carlson et al. suggests wherein a solution of an adhesive material is sprayed/applied onto individual loose fibers to produce damp tumbled aggregates which are then placed in a conventional forced air oven set at 60oC, thereby providing for heating of the initially damp aggregates.  As a result of such heating by the conventional forced air oven, solid aggregates as shown in Fig.4 are produced, thereby providing for the formation of aggregates formed by the gluing together of the fibers at points of fiber contact, thus forming a 3D fiber network ([0051]-[0052]).  With regard to the claimed element of dehydrating the adhesive-coated fiber particles, it is the position of the Office that subjecting the damp aggregates to heat in the manner of Carlson et al. provides for the dehydration thereof in that solid aggregates are obtained therefrom.  The instant claims do not require any particular degree of dehydration nor complete dehydration of the fiber particles, and, therefore, dehydration/drying that is provided through heating of the aggregates is considered to provide for such.  Further evidence of dehydration being achieved through use of a conventional forced air oven is cited in the Conclusion.  
Should Applicant intend a particular degree of dehydration attained, a particular manner of dehydration conducted and/or an particular order or steps that may require dehydration as a separate step from the heating step, etc., amendments to reflect such may be considered as beneficial to add to the claims to assist in further distinguishing such from the prior art.  Such amendments may be considered appropriate for submission under the AFCP 2.0 program.
The Examiner notes Applicant’s traversal of the taking of Official Notice.  Documentary evidence has been provided as requested, as set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Preserve & Pickle discloses wherein dehydrating in a fan oven is achieved at temperatures between 50-70oC.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
10/06/22